Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1

TO

INDENTURE

THIS AMENDMENT NO. 1 TO INDENTURE (this “Amendment”) is made as of February 13,
2013, by and between Navistar Financial Dealer Note Master Owner Trust II, a
Delaware statutory trust (the “Issuing Entity”), and Citibank, N.A., a national
banking association, as indenture trustee (the “Indenture Trustee”).

The Issuing Entity and the Indenture Trustee are parties to the Indenture, dated
as of November 2, 2011 (as amended, the “Indenture”). The Issuing Entity and the
Indenture Trustee have agreed to amend the Indenture pursuant to Section 10.01
of the Indenture in the manner set forth herein. Capitalized terms used herein
but not otherwise defined have the meanings set forth in the Indenture.

1. Amendment to Section 1.01. Section 1.01 of the Indenture is hereby amended by
adding the following paragraph (c) in the proper alphabetical order therein:

“(c) Any provision in this Indenture that refers to or requires compliance with
the Trust Indenture Act shall only apply to Notes registered under the
Securities Act.”

2. Amendment to Section 3.05(f). Section 3.05(f) of the Indenture is hereby
amended by adding the words “or the Indenture Trustee” after the words “but the
Issuing Entity”.

3. Amendment to Section 3.06(c). Section 3.06(c) of the Indenture is hereby
amended by adding the words “or the Indenture Trustee” after the words “the
Issuing Entity”.

4. Amendment to Section 4.02(g). Section 4.02(g) of the Indenture is hereby
amended by deleting the word “Standard”.

5. Amendment to Section 7.08. Section 7.08 of the Indenture is hereby amended by
deleting the second sentence thereof.

6. Amendments to Sections 7.20(b) and (d). Sections 7.20(b) and (d) of the
Indenture are each hereby amended by deleting the words “or by telephone
(confirmed in writing promptly thereafter)”.

7. Amendment to Section 8.16(a)(i). Section 8.16(a)(i) of the Indenture is
hereby amended by deleting such sentence in its entirety and replacing it with
the following:

“(i) The Indenture Trustee is a national banking association duly organized and
validly existing under the laws of the United States;”



--------------------------------------------------------------------------------

8. Amendments to Indenture.

 

  (a) All references to “The Bank of New York Mellon” in the Indenture or any
supplement thereto shall be deleted and replaced with reference to “Citibank,
N.A.”

 

  (b) All references to “https://gcinvestorreporting.bnymellon.com/Home.jsp” in
the Indenture or any supplement thereto shall be deleted and replaced with
“www.sf.citidirect.com”.

 

  (c) All references to “(212) 815-2484” in the Indenture or any supplement
thereto shall be deleted and replaced with “(888) 855-9695”.

9. Effectiveness. This Amendment shall become effective on the date first
written above upon receipt by the Issuing Entity of a signature page signed by
each of the signatories hereto.

10. Limitation of Liability of Owner Trustee. It is expressly understood and
agreed by the parties hereto that (i) this Amendment is executed and delivered
by Deutsche Bank Trust Company Delaware not individually or personally but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Issuing Entity is made and intended not as a
personal representation, undertaking or agreement by Deutsche Bank Trust Company
Delaware but is made and intended for the purpose of binding only the Issuing
Entity, (iii) nothing herein contained will be construed as creating any
liability on Deutsche Bank Trust Company Delaware individually or personally, to
perform any covenant of the Issuing Entity either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties to
this Amendment and by any Person claiming by, through or under them and
(iv) under no circumstances will Deutsche Bank Trust Company Delaware be
personally liable for the payment of any indebtedness or expenses of the Issuing
Entity or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuing Entity under this
Amendment or any related documents.

11. Miscellaneous. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws. The provisions of this Amendment shall
be deemed to be incorporated in, and made a part of, the Indenture; and the
Indenture, as amended by this Amendment, shall be read, taken and construed as
one and the same instrument.

12. Rights of the Indenture Trustee. The Indenture Trustee shall be afforded the
same rights, protections, immunities and indemnities as are set forth in the
Indenture as if specifically set forth herein. The Indenture Trustee shall not
be responsible for and makes no representation as to the validity or adequacy of
this Amendment and is not responsible for any statement made herein.

[signatures on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Indenture to be duly executed by their respective officers as of the date first
written above.

 

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II, as Issuer By:   DEUTSCHE
BANK TRUST COMPANY   DELAWARE,   as Owner Trustee and not   in its individual
capacity By:  

/s/ Michele H.Y. Voon

Name:   Michele H.Y. Voon Title:   Attorney-in-fact By:  

/s/ Mark DiGiacomo

Name:   Mark DiGiacomo Title:   Attorney-in-fact CITIBANK, N.A., as Indenture
Trustee and not in its individual capacity By:  

/s/ Jacqueline Suarez

Name:   Jacqueline Suarez Title:   Vice President

 

Amendment No. 1 to Indenture



--------------------------------------------------------------------------------

The undersigned hereby consent to the

execution of this Amendment No. 1 to the Indenture

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:  

/s/ Margaux L. Karagosian

Name:   Margaux L. Karagosian Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for

the Bank of America Purchaser Group

 

By:  

/s/ Margaux L. Karagosian

Name:   Margaux L. Karagosian Title:   Vice President

 

Amendment No. 1 to Indenture



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the

Liberty Street Purchaser Group

 

By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

 

By:  

/s/ Bernard J. Angelo

Name:   Bernard J. Angelo Title:   Vice President

 

Amendment No. 1 to Indenture



--------------------------------------------------------------------------------

ALPINE SECURITIZATION CORP.,

as a CONDUIT PURCHASER for the

Alpine Purchaser Group

 

By:   Credit Suisse, AG, New York Branch,   as its administrative agent By:  

/s/ Jason Muncy

Name:   Jason Muncy Title:   Vice President

 

By:  

/s/ Michelangelo Raimondi

Name:   Michelangelo Raimondi Title:   Associate

CREDIT SUISSE AG, NEW YORK BRANCH,

as the Managing Agent for the Alpine Purchaser Group

 

By:  

/s/ Jason Muncy

Name:   Jason Muncy Title:   Vice President

 

By:  

/s/ Michelangelo Raimondi

Name:   Michelangelo Raimondi Title:   Associate

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Purchaser for the Alpine Purchaser Group

 

By:  

/s/ Jason Muncy

Name:   Jason Muncy Title:   Authorized Signatory

 

By:  

/s/ Michelangelo Raimondi

Name:   Michelangelo Raimondi Title:   Authorized Signatory

 

Amendment No. 1 to Indenture